The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to communication of December 23, 2021. By amendment of December 23, 2021, the Applicant amended claims 1, 3-19 to emphasize the distinguishable features of the instant invention. Claims 2 and 20 were canceled. Therefore, claims 1, 3 to 19 are currently active in the application and are in condition for allowance. 

Priority
Applicant again is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance.
The closest prior art of the record to Park et al. (US Patent Publication 2019/0179435 A1) does not show a driving circuit with the features underlined below.  
wherein: the positive and negative voltage generating module further comprises a first positive voltage generating module and a first negative voltage generating module; the first positive voltage generating module is configured to generate the positive voltage, one end of the first positive voltage generating module is connected to ground, and the other end of the first positive voltage generating module is connected to the stylus tip; the first negative voltage generating module is configured to generate the negative voltage, one end of the first negative voltage generating module is connected to the ground, and the other end of the first negative voltage generating module is connected to the stylus tip; the first positive voltage generating module comprises a first boosting unit, the first boosting unit comprises a first inductor and a first diode, and the first boosting unit is configured to receive power from a power supply unit to charge the first inductor and to output energy to the stylus tip; the first negative voltage generating module comprises a second boosting unit, the second boosting unit comprises a second inductor and a second diode, and the second boosting unit is configured to receive power from the power supply unit to charge the second inductor and to output energy to the stylus tip.”,  as also illustrated in Figure 15 and described in paragraphs [0095-00101] of the published instant  application 2021/0041984 A1. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692